I cannot justify or defend the action of the court below in constituting itself a "Super School Board" to determine school policy and administration. That the court did so is proven by its opinion and decree, which read like the minutes of a school board.
In examining the facts of this case, it is well to have in mind the law governing the relations of a school board to the public, which cannot be ignored or evaded. It is quite simple and can be stated in a single sentence — a school board has the sole power to determine school policy and administration so long as it does not act arbitrarily or capriciously.
That the court is not justified in substituting its opinion on matters within the discretion of the board for that of the directors is well settled: Roth v. Marshall, 158 Pa. 272;Hysong v. Gallitzin Boro. School *Page 25 District, 164 Pa. 629; Hibbs v. Arensberg, 276 Pa. 24; Campbellv. Bellevue School District, 328 Pa. 197. In Lamb v. Redding,234 Pa. 481, we said (p. 484): "That all the things here complained of . . . are within the power delegated to the school board, is not open to question; and presumably the determination of the board to do these things rests upon considerations of public welfare, and has been reached by the exercise of intelligent judgment in connection therewith. The burden of showing to the contrary, when the action of the school board is challenged with respect to matters committed to its discretion, is a heavy one; for the powers of the courts in such cases is exceedingly limited, and they are permitted to interfere only where it is made apparent that it is not discretion that is being exercised but arbitrary will or caprice. Discretion involves the exercise of judgment incidental to the proper performance of the duty delegated. When the contention is that the proposed action is unwise, no matter by what consensus of opinion this is shown, the law will refer it to mistaken judgment over which it has no supervision."
In the present case the court reduced numerous items in the budget totaling over $10,000 and then made a proportionate reduction in the tax millage. I cannot agree to sustain the decree of the court below in ordering the board to make these reductions. An examination of the various items reduced clearly shows that the court unjustly interfered with reasonable and necessary expenses of the school district. The budget did not increase any salaries or provide for any additional teachers, but on the contrary eliminated one teacher and reduced expenses by $11,000 from the figures of the previous year, and before the date of the hearing in this case, there had been a further reduction of $4,600. In spite of this the learned chancellor decided that the board should have made still further reductions and proceeded to make them himself, with the result that he revised *Page 26 
the whole schedule of expenditures to meet his own desires.
The budget adopted by the board provided for sixteen elementary grade teachers, but the chancellor decided that fifteen were sufficient — that by a consolidation of the rooms in several of the grades one teacher could be eliminated and one salary reduced from the amount allocated for salaries. The court based its conclusion, and the majority sustains it, solely on the fact that the Superintendent believed that such consolidation would be advisable. While this court must accept the chancellor's finding of fact that this is what the Superintendent believed, we are not compelled to accept his opinion that it actually was desirable, particularly since the board decided otherwise. The directors had considered the proposed consolidation and having already eliminated one teaching position believed that any further reduction by consolidation would overcrowd the rooms. There is no indication that they acted arbitrarily or that they failed to properly perform their duties. On the contrary, since the proposed consolidation would in one case place over fifty pupils in one room, it is apparent that the board was acting for the best interest of the school children. If a court can arbitrarily decide the number of teachers a district can employ, or as here go to the extent of overruling the board regarding a single employe, the discretion of the board is destroyed, and the power of the board to fix policy and administer school affairs is at an end.
Likewise it seems to me that the court below usurped the functions of the board in reducing the salaries of the Principal, the Superintendent, and their clerical assistants. I need only quote from its opinion to show that the court felt it had complete power to revise the entire budget and adopt any amounts that it desired: "The Principal's office is in the same building as the Superintendent's office. It appears from the evidence that the Superintendent maintains constant supervision *Page 27 
over all the teachers in the Middle Ward building and there is no necessity of the Principal duplicating such supervision . . . The Principal elected never had any experience as a principal and the Board fixed his salary at $3,000 per year. He only teaches one hour per day. Apparently his duties are to meet visitors. This is entirely unnecessary as the Superintendent's office can perform all this . . . It is not in the interest of economy or the taxpayers and is entirely an abuse of discretionary power on the part of the Board, to pay a Principal $3,000 per year for one hour of teaching a day, and a salary of $2,400 is fair and reasonable." There is not the slightest inference that there was a violation of duty or any improper influence that motivated the Board. Instead the court, overlooking the fact that the Board had considered the budget in its meetings, and ignoring the law which gives the school board the power to determine matters such as this, accuses the board of having acted arbitrarily and then takes upon itself the duty of determining what should be paid and arbitrarily sets the salary at $2,400.
In abolishing the office of Principal's clerk, for which the budget had appropriated $1,300, the court said: "As to the work performed by the Principal's Clerk, it consists of work that readily can be done by the Principal himself, or should be done in the Superintendent's office, and, further, the duties she performs are unessential, and the setting forth in the budget of $1,300 as salary is an abuse of discretionary power." This statement is made in spite of the fact that a clerk had been employed to perform these duties for the past six years, that the record shows that the work kept the clerk occupied during the entire day, and that the school officials testified that a clerk was necessary. Notwithstanding all this, the court below took upon itself the responsibility of depriving the Principal and his office of clerical help. It is difficult to imagine a more flagrant *Page 28 
violation of the cardinal principle that the school board is the proper body to administer school affairs.
The decree of the court below also restrained the board from paying the tax collector more than $2,400. The budget had allocated $2,900 as compensation for his services, based on a rate of 2% on collections made during the first ninety days and 5% on the balance. In determining his commissions, the board adopted the identical rate fixed by law for the collection of county, poor and borough taxes. It is difficult to see how it can possibly be said that the board abused its discretion by adopting the very same rate of compensation as that fixed for the collection of other taxes. I cannot imagine what fairer standard could have been adopted.
The salaries of the Secretary and the Treasurer of the board, which were both reduced by the decree of the court below, had been fixed by the directors at amounts which had been paid to those officials for many years and which compare favorably with salaries paid similar officials in other third class districts. The court below in ordering the reductions based its ruling solely on its own belief that the duties performed by these officials did not warrant the payment of these amounts, and the majority opinion justifies the reductions on the ground that the chancellor's finding that part of the work which they were by law required to do was done by others cannot be disturbed. Granted that this finding is correct, it only means that in the chancellor's opinion the work actually done by the Secretary and the Treasurer did not justify the salaries paid to them. But the directors knew just what work these officials did, and we must presume that they took this into consideration in reaching their decision: Hibbs v. Arensberg, supra. The result of the majority opinion is that the chancellor, merely because he finds as a fact that only certain work was done, is permitted to reduce the salaries set by the board even though that body, with the same facts before it, has already decided that for *Page 29 
the work actually done by these men the amounts set are reasonable. The chancellor is thus permitted to substitute his own opinion for that of the board and to order it to adopt his figures.
Having revised the budget in this manner, the chancellor thereupon decreed a reduction in the tax millage from the 31 1/2 mill rate fixed by the budget to 28 1/2 mills. Since the court had no power to revise the budget, it clearly was without power to alter the tax rate, since the facts show that a 31 1/2 mill rate was necessary and reasonable. In considering this reduction it is well to have in mind the adverse economic conditions under which this and all school boards at the present time are compelled to operate. The economic depression which has afflicted this country for the past ten years has caused a tremendous shrinkage in property values and a corresponding decrease in tax assessments, with the result that schools and other institutions depending on public taxes for support have been severely pressed to secure the necessary funds to maintain essential public services. In the present case this result is strikingly apparent. During the year prior to the adoption of the present budget in May, 1938, the assessed valuations of coal lands in this district were reduced as a result of a decision of this court in Lehigh NavigationCoal Company's Appeal, 327 Pa. 327, in an amount which caused a reduction of tax revenue for the schools of $37,500. Since the budget requirements of the district are $157,552, this decrease in available revenue meant a loss of almost one-fourth of the amount needed for carrying on the school program.
With this serious situation facing them the school directors, after having cut down expenses as much as they felt could reasonably be done without impairing the efficient management of the schools, authorized a tax rate of 31 1/2 mills and a per capita tax of $5. This levy represents an increase over the previous rate, but the facts conclusively show that the increase was necessary. *Page 30 
30 A 31 1/2 mill tax would produce approximately $120,000 which, plus the per capita tax of about $22,000, would still require State aid to meet the $157,552 budget. State aid would still be necessary to carry the district, and there was no absolute guarantee that such aid would be available. In fact the State Department of Education had requested the district to levy a 35 mill tax. In these circumstances, with the State Department asking for a much larger tax, I can not see how the board can be accused of having abused its discretion. If a board cannot do what this board did it certainly is deprived of the most necessary power to carry on its educational program. The only possible way in this respect in which it could abuse its discretion would be to levy a tax for an amount clearly in excess of the needs of the district to reasonably and properly maintain a sensible school program.
The majority in upholding the decree reducing the tax levy rely somewhat on the newspaper article written by the president of the school board and his testimony relative thereto. The letter was an expression of his opinion that the board had done all it felt it could reasonably do to reduce expenses in the district, and pointed out that a representative of the largest taxpayer, the Coal Company, had carefully gone over the budget and had been unable to make any reduction. The letter gives no indication that the board had acted arbitrarily, but on the contrary shows that the board was anxious to coöperate in cutting down expenses had it felt further reductions were feasible.
It appears to me that the decision of the majority is clearly in conflict with the many decisions of this court relative to the powers of a school board. In Hibbs v. Arensberg, supra, the present Chief Justice said (p. 26): "Abuse of discretion does not, as a rule, come from unwise acts or mistaken judgment, but generally springs from improper influences, a disregard of duty, or a violation of law." In this case it is not even suggested that *Page 31 
any of these factors existed. In sustaining the action of the lower court the majority should realize that the obvious result will be, as stated in Roth v. Marshall, supra, that "the selection of teachers and textbooks, the fixing of the rate for the levy of school and building taxes, the arrangement of the course of study, together with other similar duties, will be hereafter done subject to the opinion of the courts."
I would reverse the court below and continue in the school boards of the Commonwealth the powers given them by our statutory and decisional law.
Mr. Justice STERN joins in this dissent.